DETAILED OFFICE ACTION

	Applicant response filed 06/30/2020 is acknowledged. 

	The previous Office Action mailed 04/30/2020 was defective in that the claims associated with the identified groups of invention where incorrectly numbered. In light of this, the previous election requirement has been withdrawn and replaced with the election requirement set forth below wherein the claims associated with the identified groups of invention are correctly numbered. 

	Claims 1-26 have been cancelled by applicant.
	Claims 27-37 are newly presented.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 27-30, drawn to a system comprising one or more adapters, an observation database, a clinical decision support engine, one or more processor in communication with said observation database, and memory in communication with the one or more processors, classified in class 703, subclass 11.
II. Claims 31-37, drawn to a system comprising a rules database and one or more configured servers in communication with said database including a plurality of organ modules, classified in class 703, subclass 11.


Inventions of Groups I and II are directed to related but distinct systems defined by the analysis recited. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the distinct analysis support a finding that the groups of invention each have materially different design, mode of operation, function, and effect. Practicing the invention of Group I results in the creation of a mapping configuration file that is installed in on or more adapters. In contrast, practicing the invention of Group II results in identifying at least one abnormality in one or more organs based on a difference value exceeding a threshold value. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S DEJONG/Primary Examiner, Art Unit 1631